Citation Nr: 0030451	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  94-47 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected left 
knee or left ankle disabilities.  

2.  Entitlement to an increased rating for internal 
derangement of the left knee (left knee disorder herein), 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for left ankle scar, 
status post-operative ganglionectomy (left ankle scar 
herein), current evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable active duty from January 1950 to 
September 1953, and from December 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1993 RO rating decision, 
which, in pertinent part, denied a claim of service 
connection for a left hip disorder, to include on a secondary 
basis, as well as claims for an evaluation in excess of 10 
percent for service-connected left knee disorder, and an 
evaluation in excess of 10 percent for service-connected left 
ankle scar.  

A March 1997 RO rating decision, in relevant part, awarded an 
increased 20 percent evaluation for service-connected left 
knee disorder.  It is noted that the veteran initially voiced 
disagreement with the assigned effective date of the award of 
a 20 percent evaluation.  However, the August 1997 RO rating 
decision awarded an earlier effective date, to the date of 
the veteran's May 1993 claim for increase presently on 
appeal.  At that time, the RO also found that new and 
material evidence had not been submitted to reopen claims of 
service connection for a right knee and a low back disorder.  
See December 1977 and January 1991 RO rating decisions which 
denied service connection for residuals of a back injury and 
a right knee condition, respectively.  The veteran completed 
no appeal with regard to these actions, and they are not 
before the Board.  

Similarly, it is noted that the September 1993 RO rating 
decision awarded an increased 20 percent evaluation for 
service-connected sinusitis, with deviated nasal septum, but 
the veteran did not initiate an appeal by filing any notice 
of disagreement (NOD).  See NOD of March 1994.  Additionally, 
a March 1997 RO rating decision awarded a 30 percent 
evaluation for the veteran's sinusitis. The veteran completed 
no appeal with regard to these actions, and they are not 
before the Board.  

In a statement of the veteran, dated September 13, 1998, he 
requests an increased evaluation for his service-connected 
sinusitis with deviated nasal septum.  This matter is 
referred to the RO for action deemed appropriate.


FINDINGS OF FACT  

1.  A left hip disorder which is related to military service 
or a service-connected disability is not currently shown.

2.  The veteran's service-connected left knee disorder is 
manifested by complaints of pain, normal knee joint on 
repeated VA examination, to include full range of motion, no 
instability, laxity, or subluxation, and no objective 
findings to explain the amount of pain reported; functional 
loss due to pain, by history, is no more than occasionally 
mild to moderate.  

3.  The service-connected left ankle scar, status post-
operative ganglionectomy, is manifested by some superficial 
numbness about the left ankle scar, with complaints of pain, 
a full range of motion, no instability, laxity, or 
subluxation, and no functional loss.  


CONCLUSIONS OF LAW

1.  Service connection for a left hip disorder, to include as 
secondary to service-connected left knee disorder or to 
service-connected left ankle scar, is denied.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303 3.310 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for service-connected internal derangement of the left knee 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2000).  

3.  The criteria for an evaluation in excess of 10 percent 
for left ankle scar, status post-operative ganglionectomy, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71 and 4.118, Diagnostic Codes 7804, 5271 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Left Hip Disability  

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to this issue.  The 
veteran has been provided numerous examinations of the left 
hip and a VA examiner has offered an opinion as to the 
presence of any relationship between left hip disability and 
service-connected disabilities.  

It is the veteran's contention that he has a current left hip 
disability which is a result of service, or of service-
connected disability, namely, his left knee disorder or his 
left ankle scar.  However, the medical evidence of record 
does not support his contentions, as detailed below.  

Under applicable criteria, service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  If a 
veteran had active service of 90 days or more, certain 
chronic diseases, including arthritis, which become manifest 
to a compensable degree within the year after active service, 
will be rebuttably presumed to have been incurred in such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307, 3.309. 

In the instant case on appeal, there is no clear evidence 
demonstrating any current left hip diagnosis, and to the 
extent that left hip symptomatology is demonstrated, no 
competent medical evidence is of record which associates any 
left hip disorder with the veteran's prior military service.  
In this regard, it is noted that July 1993 VA X-ray studies 
of the left hip were negative, without a clear diagnosis, but 
with notation of an assessment of a symptomatic left hip, by 
history.  Subsequent VA examination reports of November 1996, 
October 1997, and October 1998 are silent as to any left hip 
abnormality or diagnosis.  Additionally, while the July 1993 
VA examination report notes an assessment of a symptomatic 
left hip by history, the examiner specifically felt that this 
was "not etiologically related to" the veteran's left knee 
disorder.  As no competent medical evidence associates any 
left hip disorder with the veteran's prior military service, 
or to any of his service-connected disabilities, service 
connection must be denied.  

While the veteran may indeed experience left hip pain, with 
no competent medical evidence of a current diagnosis, a 
disability of the left hip for which service connection can 
be granted is not presented.  Moreover, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that pain alone is not enough to show current disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

The Board has reviewed VA treatment records dated from March 
1992 to December 1997.  These records show no treatment for 
any left hip disorder.  The only evidence that the veteran 
has any left hip disability is his own lay statements.  
However, his lay assertions are not supported by the medical 
evidence.  It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran has essentially provided his lay opinion as to 
the diagnosis and onset of his reported left hip 
symptomatology.  While the veteran is certainly competent to 
provide testimony regarding the occurrence of in-service 
events or intercurrent left hip symptomatology, see Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990), and Goss v. Brown, 9 
Vet. App. 109 (1996), there is no indication in the record 
that he has the medical expertise necessary to give a current 
diagnosis of left hip disability, or to conclude that any 
current left hip symptomatology is attributable to service or 
to service-connected disability.  Id.  The claim, therefore, 
must fail.  


II.  Evaluation of Left Knee Disorder.  

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing from a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When 
making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Historically, service connection for internal derangement of 
the left knee was awarded by RO rating decision dated in 
April 1958.  At that time, a 10 percent rating was assigned 
under Diagnostic Code 5257 for other impairment of the knee.  
It is also of historic import to note that in January 1992 a 
VA examiner felt that the veteran's left knee complaints 
involved a significant psychophysiologic, musculoskeletal 
reaction component which was the etiology his left knee 
symptoms, as well as symptoms of the left ankle and left leg.  
See also, the October 1998 VA examination report, as detailed 
below.  

Presently, VA examinations of July 1993, November 1996, 
October 1997, and October 1998 show that while the veteran 
complained of various left knee symptoms, including pain and 
painful motion on use, his left knee disorder was found on 
examination to include no limitation of motion, no laxity, no 
subluxation, and no lateral instability.  The July 1993 
impression was history of old injury, left knee, symptomatic; 
rule out X-ray changes.  The x-ray studies of July 1993 were 
unremarkable.  

On VA examination in November 1996, the veteran reported 
being able to walk for only one block before he has to stop 
due to both shortness of breath and left knee pain.  The 
veteran also reported chronic left knee aching and 
intermittent popping.  However, he denied any swelling, 
locking, or instability of the knee joint.  The veteran 
reported taking Sulindac medication which afforded him some 
relief of his left knee pain.  On examination, the veteran 
had a moderate to moderately severe hypertrophy of the 
anterior tibial tubercle, but the left knee joint itself was 
normal in size and shape, with no hypertrophy or swelling.  
The examiner noted a full range of motion of the left knee 
joint, both on active and passive motion, with complaints of 
left knee joint pain with full flexion.  While the veteran 
reported pain with even light pressure over the patella and 
medial joint line of the left knee, the examiner found no 
abnormality on palpation.  There was minimal, mild 
subpatellar crepitus palpable with motion, but with no 
synovial thickening, and no instability of the left knee 
joint.  Additionally, the examiner noted that there were no 
unilateral muscle mass changes in the legs, as well as 
adequate bilateral leg strength.  

On VA examination in October 1997, the veteran reported left 
knee pain which was symptomatic only on weight-bearing, with 
an ability to walk two blocks without any knee pain.  The 
veteran continued to deny any swelling, locking, or 
instability of the left knee joint.  On examination, his gait 
and posture were normal, and he had a full range of motion of 
the left knee, both actively and passively, with complaints 
of pain with full flexion and on squatting.  Pain was 
reported with patellar compression and there was mild 
subpatellar crepitus palpable with movement of the joint.  
There was no instability, no synovial thickening, and no 
unilateral muscle mass changes in the left leg, and leg 
strength was adequate.  The impression was intermittently 
symptomatic left knee with degenerative joint disease, mild 
functional loss.  Knee x-rays were not obtained, however, at 
that time.  

On VA examination in October 1998, the examiner noted that 
prior x-rays of September 1998 had revealed mild 
osteoarthritic changes of the left knee, with a small left 
plantar calcaneal spur.  The veteran presently reported 
constant knee pain, an ability to walk only one block without 
left knee pain, and occasional knee joint giving-way about 
once or twice a week.  On examination, the veteran's gait was 
slightly abnormal, but sometimes normal.  The examiner found 
that the knee examination was "completely normal," with 
symmetric muscle mass of the left leg, although complaints of 
excruciating pain through all manipulations of the knee were 
noted.  The examiner's impression was history of chronic 
symptomatic left knee, without abnormalities found on 
examination to explain the amount of pain that the veteran 
reports during examination; functional loss due to pain, by 
history, mild to moderate, occasionally, with no functional 
loss due to weakness.  

Controlling laws and regulations provide that traumatic and 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  

Under Diagnostic Code 5260 limitation of flexion of a knee is 
rated as 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  38 C.F.R. § 4.71a 
(2000).  Under Diagnostic Code 5261, a 20 percent rating is 
assigned for limitation of extension of the knee to 15 
degrees.  A 30 percent rating is assigned for limitation of 
extension to 20 degrees and a 40 percent rating is assigned 
if limitation of extension is shown to be to 30 degrees.  A 
50 percent rating is assigned if limitation of extension is 
shown to be to 45 degrees.  Additionally, a 40 percent or 
higher evaluation is assigned under Diagnostic Code 5256 for 
varying degrees of ankylosis of the knee.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, other 
impairment of the knee, with recurrent subluxation or lateral 
instability, warrants a 10 percent rating if the resulting 
impairment is "slight."  If these symptoms cause 
"moderate" impairment of the knee, a 20 percent rating is 
to be assigned.  A 30 percent rating is reserved for those 
situations in which the evidence demonstrates "severe" 
impairment with recurrent subluxation or lateral instability.

Due consideration of Diagnostic Codes 5260 and 5261 warrants 
no more than a 20 percent evaluation for the veteran's 
service-connected left knee disorder, as no limitation of 
motion, flexion or extension, of the knee joint is shown on 
repeated VA examinations.  Similarly,  with no showing of any 
recurrent subluxation or lateral instability, the criteria 
for a 30 percent rating under Diagnostic Code 5257, for 
severe recurrent subluxation or lateral instability, are not 
met.  Accordingly, the claim for increase must be denied as 
against the weight of the objective, medical evidence of 
record.  

The Board notes that when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain if reported by the veteran.  DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional 
losses are to be "'portray[ed]' (§ 4.40) in terms of the 
degree of additional range-of-motion loss due to pain on use 
or during flare-ups."  Id.  

In finding that the evidence of record warrants no more than 
the current 20 percent evaluation for the veteran's service-
connected left knee disorder, the Board has given due 
consideration to the veteran's complaints of pain.  It is 
initially noted that both the January 1992 and October 1998 
VA examination reports suggest that the veteran's complaints 
of pain are functional, exaggerated, or not wholly supported 
by objective findings on examination.  The former VA examiner 
concluded there was a psychophysiologic component to these 
complaints, and the later VA examiner noted that there were 
no examination findings which explain the amount of pain the 
veteran reports.  

Additionally, with no showing of any instability of the left 
knee joint, no separate ratings for arthritis and instability 
of the knee are warranted under Diagnostic Codes 5003 and 
5257.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-
98 (August 14, 1998).  The General Counsel for VA, in an 
opinion dated July 1, 1997 (VAOPGCPREC 23-97), held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 which 
provides for instability.  In the instant case, the veteran's 
left knee disorder is rated under Diagnostic Code 5257 for 
lack of any more appropriate Diagnostic Code, and not upon 
any instability of the knee.  Accordingly, the veteran is not 
entitled to a separate rating for arthritis, where there is 
no limitation of motion under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  Additionally, 
while General Counsel in VAOGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59, in the present 
case, repeated VA examiners have expressed questions 
regarding the veteran's complaints of pain, which are not 
wholly substantiated on objective examination, as required 
under Diagnostic Code 5003 and 5010.  See also Degmetich v. 
Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997) (Holding that 
only where additional disability is shown, may a veteran 
rated under Diagnostic Code 5257 be also compensated under 
Diagnostic Code 5003) (Emphasis added).  

The Board can find no basis for an evaluation in excess of 
the present 20 percent rating due to internal derangement of 
the left knee, even assuming that the left knee joint is 
arthritic, with consideration of his complaints of pain on 
motion or use of the left knee.  Additionally, ankylosis of 
the knee has not been shown on examination, and so Diagnostic 
Code 5256 is not applicable.  The veteran's left knee 
disorder includes full range of motion, no instability, and 
no subluxation.  With all due consideration of 38 C.F.R. 
§ 4.40 and 4.45, the Board must deny the claim for increase.  
Additionally, with regard to Diagnostic Code 5257, the Court 
has held that this Diagnostic Code is not predicated on loss 
of range of motion, and that, as such, sections 4.40 and 4.45 
are not for application.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  


III.  Evaluation of Left Ankle Scar.  

Historically, an April 1958 RO rating decision established 
service connection for post-operative scar, ganglionectomy, 
and the scar was rated as noncompensably disabling under 
Diagnostic Code 7805.  A 10 percent rating was assigned by RO 
rating decision dated in January 1991, under Diagnostic Code 
7804, where scars are rated on the basis of any limitation of 
function of an affected part or joint.  This rating has 
remained in effect since that time.  However, in a March 1992 
rating, based on the medical opinion of the January 1992 VA 
examiner, the RO found that the range of motion problem of 
the left ankle was not attributable to the postoperative 
ganglion cyst scar.  

A 10 percent disability rating for superficial scars requires 
that they be poorly nourished, with repeated ulceration, 38 
C.F.R. § 4.118, Code 7803; or that they be tender and painful 
on objective demonstration, 38 C.F.R. § 4.118, Code 7804.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.  

VA examination reports of July 1993, November 1996, October 
1997 and October 1998 show no recurrence of the left ankle 
ganglion, no painful scar, and no limitation of motion of the 
left ankle due to the scar.  Hence, an evaluation in excess 
of 10 percent is very clearly not warranted under Diagnostic 
Codes 7804 or 7805 for left ankle scar.  No medical evidence 
of record forms a basis for allowance of the claim for an 
increased evaluation.  The claim, accordingly, must be 
denied.  


IV.  Additional Considerations.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claims for 
increased ratings, and for service connection, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  

In reaching these final determinations, the Board has noted 
the veteran's complaints of pain and impairment due to pain 
in considering the two claims for increased ratings.  As 
noted herein above, the Board recognizes that the VA's 
Schedule contemplates pain as a factor for consideration in 
evaluating the degree of impairment due to service-connected 
disability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2000).  
However, with consideration of the showing of pain, the 
objective, clinical evidence of record does not show such 
resulting impairment as to warrant an evaluation in excess of 
20 percent for the left knee disability, or 10 percent for 
left ankle scar.  

The Board's decision, above, is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4), inasmuch as there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's left knee and left ankle scar 
disabilities.  In this regard, the Board notes that there has 
been no showing that the left knee disorder or left ankle 
scar has caused marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that 
either disability otherwise renders impracticable the 
application of the regular schedular standards. VA treatment 
records show care primarily for a sinus disorder, with only 
infrequent, three times per year, treatment for left knee 
complaints in 1995.  In the absence of evidence specifically 
pertaining to the degree of severity of service-connected 
left knee or left ankle scar disability which might warrant 
extraschedular consideration, the Board finds that a remand 
for extraschedular consideration is not necessary in this 
case.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection is denied for a left hip disorder, to 
include as secondary to service-connected left knee disorder 
or left ankle scar.  

An evaluation in excess of 20 percent for service-connected 
internal derangement of the left knee, is denied.  

An evaluation in excess of 10 percent for service-connected 
left ankle scar, status post-operative ganglionectomy, is 
denied.  



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 6 -


- 1 -


